Crow, C. J.
Under the provisions of Rem. & Bal. Code, §§ 3869, 3872 (P. C. 115 §§ 239, 347), M. L. Hamilton, the present incumbent, was elected from district No. 2, in November, 1912, and later qualified, as county commissioner of King county for the four-year term ending in January, 1917. On July 13, 1914, the relator, Richard Gowan, who is an elector and' resident of district No. 2, prepared and, for filing, offered to the auditor of King county, together with the legal filing fee, his declaration of candidacy for the office of county commissioner for that district, for the primary election to be held on September 8, 1914, so that if nominated he might be a candidate for such office at the general election to be held in November, 1914. The auditor declined this tender, and refused to file the declaration of candidacy. Thereupon, the relator applied to the superior court of King county for a writ of mandamus to compel the auditor to accept and file the declaration of candidacy. Answering the show cause order, the auditor pleaded the fact that M. L. Hamilton had been elected as county commissioner from district No. 2 at the November election in 1912, for the four-year term; that he had duly qualified, and that his term of office will not expire until 1917. To this affirmative answer, the relator interposed a demurrer, which was overruled by the trial judge. The relator refused to plead further, his application was dismissed, and he has brought the order of dismissal to this court for review by writ of certiorari.
The relator insists that the sections above cited, in so far as they provide that, at the biennial election, one commissioner shall be chosen for four years, are in violation of the constitution of the state of Washington; that no commissioner can be lawfully elected for a longer term than two years, and that a commissioner should therefore be elected this year from district No. 2. Relator concedes that his contention is *20adverse to the decision of this court in State ex rel. Hays v. Twichell, 9 Wash. 530, 38 Pac. 134, where the identical question now presented was determined. He insists that the Hays case should be overruled, and makes an able argument in support of his position. That case was decided in October, 1894. For nearly twenty years, the doctrine there announced, and the interpretation then placed upon the constitution, have been recognized as the law of this state. One commissioner in each county of the state has since been elected for the term of four years at each biennial election. No action has been taken by the legislature to change the statute, and, upon due consideration of the questions presented, we, at this late date, decline to overrule the Hays case.
The judgment is affirmed.
Mount, Fullerton, Morris, and Parker, JJ., concur. ■